Exhibit 10.5

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    Twenty five
percent (25%) of the shares subject to this award vest on the last date of each
of the four (4) successive fiscal quarters following the Vesting Commencement
Date, provided that you provide continuous service as an Outside Director for
the duration of each such fiscal quarter.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION

 

    By:  

 

    Title:  

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

 

- 1 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

No payment is required for the shares that you are receiving.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Outside Director has
terminated for any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

SYNNEX CORPORATION

RESTRICTED STOCK AWARD

 

- 1 -



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SYNNEX CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 15. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

SYNNEX CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 3 -